Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2: Fig.16-31 in the reply filed on August 15, 2022 is acknowledged. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-5, 10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 4,733,483).
Regarding Claim 1, Lin discloses a sole structure (10,14) for an article of footwear, the sole structure comprising: a midsole (10) having a ground-facing surface with a forefoot region, a midfoot region, and a heel region (See annotated Figure below), the midsole defining downwardly-extending protrusions (34) at the ground-facing surface distributed over the midfoot region and the heel region, each of the downwardly-extending protrusions having a convex outer surface (as seen in Fig.2 & 3); and wherein a height of the midsole is greatest at the midfoot region (as seen in Fig.3 and the annotated Figure below, the midfoot region includes 52 which are the deepest/highest protrusions, meaning the height of the midsole is at its greatest in the midfoot region).

    PNG
    media_image1.png
    471
    656
    media_image1.png
    Greyscale



Regarding Claim 3, Lin discloses a sole structure of claim 1, wherein the ground-facing surface (of 40) of the forefoot region is relatively flat (See annotated Figure above).

Regarding Claim 4, Lin discloses a sole structure of claim 1, wherein the midsole is characterized by an absence of downwardly-extending protrusions in a forward half of the forefoot region (See annotated Figure above, there are no protrusions in the indicated forefoot region).

Regarding Claim 5, Lin discloses a sole structure of claim 1, wherein the midsole includes a rear side wall that flares outward from an upper extent (i.e. top end) to a lower extent (i.e. bottom end) of the rear side wall at a rear of the heel region (See annotated Figure below).

    PNG
    media_image2.png
    282
    683
    media_image2.png
    Greyscale


Regarding Claim 10, Lin discloses a sole structure of claim 1, further comprising: an outsole (14) including an outsole element (i.e. portion of 14 in forefoot region) covering the ground-facing surface of the midsole in the forefoot region (as seen in the annotated Figure with Claim 1).

Regarding Claim 14, Lin discloses a sole structure of claim 1, further comprising: an outsole (14) covering at least a portion of the ground-facing surface of the midsole (as seen in Fig.3); and wherein a height of the sole structure is greatest at the midfoot region (as seen in Fig.3 and the annotated Figure below, the midfoot region includes 52 which are the deepest/highest protrusions, meaning the height of the sole structure is at its greatest in the midfoot region).

Regarding Claim 16, Lin discloses a sole structure of claim 14, wherein: the midsole includes a medial side wall (i.e. medial side wall of 10) having a lower medial side edge (medial edge at 40) and a lateral side wall (i.e. lateral side wall of 10) having a lower lateral side edge (lateral edge at 40); and the outsole (14) extends to and underlies the medial side edge and the lateral side edge (as seen in Fig.1 & 3), terminating at the medial side edge and the lateral side edge without extending onto the medial side wall and the lateral side wall (as seen in Fig.1 & 3).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483).
Regarding Claim 9, Lin discloses a sole structure of claim 1, wherein the midsole (10) is a one-piece cushioning body (Abstract). Lin does not disclose the midsole is formed of foam. However, Lin teaches a cushioning sole layer (22) which is formed of foam (Col.2, lines 58-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have substituted the cushioning material of Lin for the cushioning foam, also taught by Lin, as a simple substitution of one well known type of sole cushioning material for another, in order to yield the predictable solution of providing a cushioning sole layer that delivers comfort to the user’s foot.

3.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483) in view of Ambrose (US 4,372,059).
Regarding Claim 2, Lin discloses a sole structure of claim 1, wherein the ground-facing surface of the midsole curves upwardly from the midfoot region to a forward extent of the midsole (as seen in Fig.1 & 3, the midsole curves upward from the midfoot region to the toe end). Lin does not disclose wherein the ground-facing surface of the midsole curves upwardly from the midfoot region to a rear extent of the midsole, establishing an arced profile of the midsole. However, Ambrose teaches a sole (S) having a ground-facing surface that curves upwardly from the midfoot region (11) to a forward extent (12) and curves upwardly from the midfoot region to a rear extent (10), establishing an arced profile of the sole (as seen in Fig.3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the midsole of Lin to curve upwardly from the midfoot region to a rear extent of the midsole, as taught by Ambrose, in order to provide resilient support for the foot along its entire length.

4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483) in view of Fox (US 5,507,106).
Regarding Claim 6, Lin discloses a sole structure of claim 1, wherein the midsole includes a lateral side wall and a medial side wall each of which has an upper extent and a lower extent (as seen in Fig. 2 & 3). Lin does not disclose the lateral side wall and the medial side wall each of which flares outward from the upper extent to the lower extent in the forefoot region. However, Fox teaches a midsole (12) having a lateral side wall (36) and a medial side wall (37) each of which has an upper extent (i.e. top end) and a lower extent (i.e. bottom end) and each of which flares outward from the upper extent to the lower extent in the forefoot region (as seen in Fig.3A & 3B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the medial and lateral side walls of the midsole of Lin to flare outward from the upper extent to the lower extent in the forefoot region, as taught by Fox, in order to provide lateral stability to the shoe, reducing the chance of the shoe pivoting or twisting to one side or the other due the shifting or redistribution of the weight of the wearer while walking.

5.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483) in view of Morgan (US 2006/0130368).
Regarding Claim 7, Lin discloses a sole structure of claim 1, wherein the downwardly-extending protrusions (34) include forwardmost protrusions each having a front half and a rear half (as seen in Fig.2 & 3). Lin does not disclose the forwardmost protrusions with the convex outer surface steeper at the rear half than at the front half. However, Morgan teaches a sole having downwardly-extending protrusions with a front half (33a & adjacent 50% of 34) and a rear half (33b & adjacent 50% of 34), the convex outer surface steeper at the rear half than at the front half (as seen in Fig.3 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the forwardmost protrusions of Lin to have the convex outer surface steeper at the rear half than at the front half, as taught by Morgan, in order to provide protrusions which deliver efficient energy return when walking and simultaneously provides localized, independent reactivity to accommodate a wearer's pressure profile and gait.

Regarding Claim 8, Lin discloses a sole structure of claim 1, wherein: the downwardly-extending protrusions include peripheral protrusions (34 at medial and lateral sides) in the midfoot region that define a lateral side edge and a medial side edge (i.e. the side walls of 34 in the midfoot region define a medial side edge and a lateral side edge) of the ground-facing surface (as seen in Fig.2 & 3). Lin does not disclose the peripheral protrusions are truncated at the lateral side edge and at the medial side edge such that peaks of the peripheral protrusions lie along the lateral side edge and the medial side edge. However, Morgan teaches a sole having downwardly-extending protrusions, with peripheral protrusions (See annotated Figure below) truncated at the lateral side edge and at the medial side edge such that peaks of the peripheral protrusions lie along the lateral side edge and the medial side edge (as seen in Fig.1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the peripheral protrusions of Lin to be truncated such that peaks of the peripheral protrusions lie along the lateral side edge and the medial side edge, as taught by Morgan, in order to provide protrusions which deliver efficient energy return when walking and simultaneously provides localized, independent reactivity to accommodate a wearer's pressure profile and gait.


    PNG
    media_image3.png
    597
    414
    media_image3.png
    Greyscale

6.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483) in view of Fujita (US 2016/0255911).
Regarding Claim 15, Lin discloses the invention substantially as claimed above. Lin does not disclose wherein the outsole is thicker at peaks of the downwardly-extending protrusions than at the ground-facing surface of the midsole between adjacent peaks of the downwardly-extending protrusions. However, Fujita teaches a midsole (2) having an outsole (1) that is thicker at peaks of downwardly-extending protrusions (i.e. 1C at protrusions of 2) than at a ground-facing surface of the midsole (i.e. 1B at 2) between adjacent peaks of the downwardly-extending protrusions (as seen in Fig.5A-E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the outsole of Lin, to be thicker at peaks of downwardly-extending protrusions than at a ground-facing surface of the midsole between adjacent peaks of the downwardly-extending protrusions, as taught by Fujita, in order to provide an outsole which is durable and unlikely to deteriorate due to the wear-and-tear of use.

7.	Claim(s) 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,733,483) in view of Peyton (US 2017/0265564).
Regarding Claim 11, Lin discloses the invention substantially as claimed above, including wherein the outsole element (14) is a first outsole element (as seen in Fig.3). Lin does not disclose wherein the outsole element is a first outsole element, and the outsole further includes a second outsole element covering the ground-facing surface of the midsole in the heel region. However, Peyton teaches a midsole (44,70) having an outsole element that is a first outsole element (60,62), and the outsole further includes a second outsole element (88) covering the ground-facing surface of the midsole in the heel region (para.67-68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the outsole of Lin to have two outsole elements, as taught by Peyton, in order to provide a sole structure that is configured to be used in the manufacturing of multiple different sizes, increasing manufacturing flexibility and reducing manufacturing costs.

Regarding Claim 17, Lin discloses the invention substantially as claimed above, including an outsole element (14)(as seen in Fig.3). Lin does not disclose the outsole includes a forefoot outsole element, a midfoot outsole element, and a heel outsole element, each of the forefoot outsole element, the midfoot outsole element, and the heel outsole element extending from a medial side wall to a lateral side wall of the midsole; a rear edge of the forefoot outsole element is spaced apart from a forward edge of the midfoot outsole element defining a first gap between the rear edge of the forefoot outsole element and the forward edge of the midfoot outsole element; and a rear edge of the midfoot outsole element is spaced apart from a forward edge of the heel outsole element defining a second gap between the rear edge of the midfoot outsole element and the forward edge of the heel outsole element. However, Peyton teaches a midsole (44,70) having a forefoot outsole element (62), a midfoot outsole element (60), and a heel outsole element (86,88), each of the forefoot outsole element, the midfoot outsole element, and the heel outsole element extending from a medial side wall to a lateral side wall of the midsole (as seen in Fig.1); a rear edge of the forefoot outsole element is spaced apart from a forward edge of the midfoot outsole element defining a first gap between the rear edge of the forefoot outsole element and the forward edge of the midfoot outsole element (as seen in Fig.1 & 2); and a rear edge of the midfoot outsole element is spaced apart from a forward edge of the heel outsole element defining a second gap between the rear edge of the midfoot outsole element and the forward edge of the heel outsole element (as seen in Fig.1 & 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the outsole of Lin to have a forefoot outsole element, a midfoot outsole element, and a heel outsole element, as taught by Peyton, in order to provide a sole structure that is configured to be used in the manufacturing of multiple different sizes, increasing manufacturing flexibility and reducing manufacturing costs.

Regarding Claim 18, Peyton further teaches a sole structure of claim 17, wherein the rear edge of the forefoot outsole element (62) has an irregular shape, and the forward edge of the midfoot outsole element (60) has a complementary irregular shape that tracks the irregular shape of the rear edge of the forefoot outsole element (as seen in Fig. 1-3).

Regarding Claim 19, Peyton further teaches a sole structure of claim 17, wherein the forward edge of the heel outsole element (86,88) has an irregular shape, and the rear edge of the midfoot outsole element (60) has a complementary irregular shape that tracks the irregular shape of the forward edge of the heel outsole element (as seen in Fig. 1-2).

Allowable Subject Matter
Claim 12 (its dependent Claim 13) and Claim 20 are objected to as being dependent upon a rejected base claim, but Claims 12 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732